DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 13, “two ascending corner cutting edges”.  However it is unclear in relation to what are these two corner cutting edges “ascending”? Ascending to what or from where?  How are they “ascending” and in comparison to what are they catalogued as “ascending”?
Line 14, that the two ascending corner cutting edges are “placed on one diagonal position”.  However it is unclear from where to where is this “diagonal” position being determined?  Is this diagonal position in relation to each of the corner cutting edges?  Are the two ascending corner cutting edges placed along a diagonal position relative to each other, such that they are disposed diagonally to each other?  
Line 15, “two descending corner cutting edges”.  However it is unclear in relation to what are these two corner cutting edges “descending”? Descending to what? Or 
Also on line 15, there is insufficient antecedent basis for “the other diagonal position”, since no “other” diagonal position has been previously introduced in the claim.  Further it is unclear from where to where this other “diagonal” position is being determined?  Is this diagonal position in relation to each of the corner cutting edges?  Are the two descending corner cutting edges placed along a diagonal position relative to each other, such that they are disposed diagonally to each other?  
Line 16, the phrase having a “lower height” than that of the ascending corner.  However it is unclear in relation to what is the descending corner lower in height than the ascending corner?  In which view?  How is this height determined?  From where to where?
Lines 19-20 that the short cutting edges and the long cutting edges “form an obtuse angle while the ascending corner cutting edges are interposed therebetween”.  It is unclear when and how exactly the ascending corner cutting edges are being interposed therebetween?  Is it that there is an obtuse angle at an intersection between the short cutting edges and the long cutting edges, rather than at an intersection of each of the ascending corner cutting edges? 
Lines 21-22 that the short cutting edges and the long cutting edges “form an acute angle while the descending corner cutting edges are interposed therebetween”.  It is unclear when and how exactly the descending corner cutting edges are being interposed therebetween?  Is it that there is an acute angle at an intersection between the short cutting edges and the long cutting edges, rather than at an intersection of each of the descending corner cutting edges?
Claim 13 
Line 5, a centerline that runs across the long side surfaces on “the upper and lower sides”.  First, there is insufficient antecedent basis for the “upper and lower sides” since no upper side or lower side have been previously introduced.  Additionally it is unclear exactly where and in relation to what are these sides “upper and lower”.
Line 7 similarly, a center line that runs across the short side surfaces on “the upper and lower sides”.  It is unclear if these upper and lower sides are the same upper and lower sides as recited on line 5.  It they are not the same, then there is also insufficient antecedent basis for the “upper and lower sides” since no upper side or lower side have been previously introduced.  It is also unclear exactly where and in relation to what are these sides “upper and lower”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. WO 2016/006812 (hereafter—Nam--).
The Examiner notes that for purposes of Translation, equivalent document Nam et al. US 2017/0157684 will be used hereafter.
claim 1, Nam discloses a high feed cutting insert (Figures 1-4) comprising: a main surface (1) and a sub-surface (2) facing each other in opposite directions; two short side surfaces (4 and 5) connecting the main surface (1) and the sub-surface (2) and facing each other in opposite directions; two long side surfaces (31 and 32) connecting the main surface (1) and the sub-surface (2) and connecting the two short side surfaces (4 and 5), facing each other in opposite directions, and having a greater width (of each of the two long lateral surfaces) than that of the short side surfaces (4 and 5); and a fastening hole (3) extending through the two long side surfaces (4 and 5) through which a cutting tool fastening bolt inserted (see Figure 6), wherein the high feed cutting insert comprises: short cutting edges (7 or 6) provided on boundary portions between the main surface (1) and the short side surfaces (4 and 5); long cutting edges (5/51 or 5/52) provided on boundary portions between the main surface (1) and the long side surfaces (31 and 32), and two ascending corner cutting edges (9) connecting the short cutting edges (6 or 7) and the long cutting edges (5/51 or 5/52), the two ascending corner cutting edges being placed diagonally from each other (i.e. along C1 as in Figure 2); and two descending corner cutting edges (9) placed on diagonally from each other, on another diagonal position (i.e. along C2 as in Figure 2), wherein the short cutting edges (7 or 6) and the long cutting edges (5/51 or 5/52) when viewed towards the main surface (as in Figure 2) form an angle while the ascending corner cutting edges (9) are interposed therebetween and form an acute angle (α) while the descending corner cutting edges are interposed therebetween (paragraph [0056] of the Translation document).
However, Nam fails to explicitly disclose that the angle formed between the short cutting edges and the long cutting edges when they intersect at the ascending corner cutting edges, is obtuse.
Nevertheless, a person of ordinary skill in the art, upon reading the teachings of Nam, would also have recognized the desirability of changing the angle formed between the short cutting edges and the long cutting edges when they intersect at the ascending corner cutting 
In regards to claim 3, Nam discloses the high feed cutting insert according to claim 1, Nam also discloses that the short cutting edges (6 or 7) have a downwardly-inclined shape from the ascending corner cutting edges (9) to the descending corner cutting edges (9), when viewed towards the short side surfaces (as in Figure 3).
In regards to claim 8, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses that each of the short side surfaces (4 and 5) includes a first clearance surface adjacent to the short cutting edge (6 or 7), and a second clearance surface connecting the first clearance surface and the sub-surface, wherein the first clearance surface forms a right angle with respect to the main surface (taking as a reference Figure 4 of Nam, note that there is a substantially right clearance angle with respect to the major surface, in the same way as indicated on Figure 5 of Applicant’s drawings as filed); and the second clearance surface forms an angle with respect to the sub-surface and has a generally planar shape.
However, Nam as modified fails to disclose that the angle formed between the second clearance and the sub-surface is obtuse.
A person of ordinary skill in the art, upon reading the teachings of Nam, would also have recognized the desirability of changing the clearance angle between second clearance and the sub-surface, depending on the material of the workpiece being machined and desired cutting edge strength. Thus, it would have been obvious to a person of ordinary skill in the art to try 
In regards to claim 9, Nam as modified discloses the high feed cutting insert of claim 8, Nam as modified also discloses that when viewed from the short lateral surfaces (Figure 3), a portion of the first clearance surfaces adjacent to the ascending corner cutting edges (9) is connected to the sub-surface (in the same manner as Applicant’s portion of the first clearance surfaces adjacent to the ascending corner cutting edges is connected to the sub-surface as per Figure 3 of the Drawings as filed).
In regards to claim 10, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses that the sub-surface (2) has a straight line shape when viewed towards each of the short side surfaces (Figure 3) and the long side surfaces (Figure 4).
In regards to claim 11, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses that the main surface (1) is rotationally symmetrical by 180 degrees with respect to a center thereof (Figure 2 of Nam).
In regards to claim 12, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses that the main surface (1) and the sub-surface (2) have the same shape as each other (see Figure 9) is rotationally symmetrical by 180 degrees with respect to a center thereof, each of the short side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof, and each of the long side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof.
In regards to claim 13, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses that each of the main surface (1) and the sub-surface (2) is rotationally symmetrical by 180 degrees with respect to a center thereof, each of the short side 
In regards to claim 14, Nam as modified discloses the high feed cutting insert of claim 1, Nam as modified also discloses a cutting tool (Figure 5 of Nam), the cutting tool comprising: a first seat surface (200 of Nam) on which the sub-surface (2 of Nam) is placed; a second seat surface (400 of Nam) on which the short side surfaces (4 and 5 of Nam) are placed; and a third seat surface (320 of Nam) on which the long side surfaces (31 and 32 of Nam) are placed, wherein the third seat surface is inclined in a direction away from a center of the cutting tool in a direction toward a bottom of the cutting tool (referring to Figure 7 of Nam, note that third seat surface 320 is inclined gradually away from a center of the cutting tool in a direction toward a bottom surface of the cutting tool).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. WO 2016/006812 (hereafter—Nam--) as applied to claim 1 and 3 above and in view of Fang et al. US 2017/0014920 (hereafter—Fang-).
In regards to claim 2, Nam discloses the high feed cutting insert according to claim 1, Nam also discloses that the short cutting edges (7 or 6) each has a shape when viewed toward the main surface (Figure 2).
However, Nam fails to disclose that the shape of each of the short cutting edges is outwardly convex curved when viewed from the major surface.
Nevertheless, Fang teaches that it is well known in the art of tangential cutting inserts to have at least one short cutting edge (11a) having an outwardly convex curved shape (as indicated by R3) when viewed from a major surface (as in Figure 2B). Fang teaches on paragraph [0043], that one of the advantages of having the convex curved shape on the short cutting edge, is that it guarantees (or improve the production of an acceptable) surface 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify the shape of the short cutting edges of Nam such that they are convex curved shaped when viewed from the major surface as taught by Fang, to improve surface finish of the machined surface when operating under undesirable machining conditions.
In regards to claim 4, Nam as modified discloses the single-sided high feed cutting insert of claim 3, Nam as modified also discloses that the short cutting edges (6 or 7 as modified by Fang) each has an outwardly convex curved shape (as indicated by R3 of Fang) when viewed from the short lateral surface (of Nam).
Allowable Subject Matter
Claim 5 and due to dependency, claims 6 and 7 would be allowable if rewritten to overcome the reiection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (Pre-AIA ), 2nd paragraph, set forth In this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722